DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending wherein claims 1-10 have been preliminarily amended and claims 11-14 have been preliminarily added. Claims 1-9 are currently under examination and claims 10-14 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of making aluminum alloys. Applicant’s election of claims 1-9 was made with traverse in the Response filed on August 5, 2021. Applicant traverses on the ground that when the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation; reference U.S. Application No. 2012/0000578 to Wang et al. discloses heat treatable aluminum alloys with improved mechanical properties and corrosion resistance at elevated temperatures and although Wang et al. discloses an aluminum alloy having silicon (0.5-14) wt%, iron (0.1-1.0)wt%, magnesium (0.1-1.0)wt%, silver (0-1.0)wt%, strontium (0.01-0.2)wt%, manganese (0-1.0)wt%, germanium (0-0.5)wt%, titanium (0-0.2)wt%, and boron (0-0.1)wt% and nonetheless much broader than the claimed weight percentages and Wang et al. (‘578) discloses a weight percentage of cerium to be approximately 0.5% whereas instant claim 1 recites 0.15 to 0.3 weight percent cerium. 
	In response, the Examiner notes that a reference having an anticipatory example is not necessarily the requirement in order to restrict between composition and method of manufacturing claims and the Examiner has met the burden of providing a reference that would have the claimed amounts of each element. Additionally, the Examiner agrees that Wang et al. (‘578) has a total amount 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0000578). 
In regard to claim 1, Wang et al. (‘578) discloses aluminum alloys having improved properties including 0 to 2 weight percent of rare earth elements such as cerium, about 0.5 to 14 weight percent silicon, about 0.25 to 2.0 weight percent copper, about 0.1 to 3.0 weight percent nickel, about 0.1 to 1.0 weight percent iron, about 0.1 to 2.0 weight percent zinc, about 0.1 to 1.0 weight percent magnesium, 0 to about 1.0 weight percent silver, about 0.01 to 0.2 weight percent strontium, 0 to about 1.0 weight percent scandium, 0 to about 1 weight percent manganese, 0 to about 0.5 weight percent calcium, 0 to about 0.5 weight percent germanium, 0 to about 0.5 weight percent tin, 0 to about 0.5 weight percent cobalt, 0 to about 0.2 weight percent titanium, 0 to about 0.1 weight percent boron, 0 to about 0.2 weight percent zirconium, 0 to 0.5 weight percent yttrium, 0 to about 0.3 weight percent cadmium, 0 to about 0.3 weight percent chromium, 0 to about 0.5 weight percent indium, and the balance aluminum (abstract and [0023]). The Examiner notes that the amounts of silicon, magnesium, manganese, titanium, iron, boron and cerium for the aluminum alloys disclosed by Wang et al. (‘578) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It 
In regard to claim 2, Wang et al. (‘578) discloses a minimum of 1.16 weight percent of elements besides aluminum and a maximum of about 30.2 weight percent of elements besides aluminum which would leave a range of 69.8 to 98.84 weight percent of aluminum (abstract and [0023]). 
In regard to claim 3, Wang et al. (‘578) discloses aluminum alloys having improved properties including 0 to 2 weight percent of rare earth elements such as cerium (abstract and [0023]). 
In regard to claim 4, Wang et al. (‘578) discloses aluminum alloys having 0 to about 0.1 weight percent boron (abstract and [0023]). 
In regard to claim 5, Wang et al. (‘578) discloses aluminum alloys having about 0.5 to 14 weight percent silicon, which includes the range of 8.5 to 9.5 weight percent silicon (abstract and [0023]). 
In regard to claim 6, Wang et al. (‘578) discloses aluminum alloys having about 0.1 to 1.0 weight percent magnesium (abstract and [0023]). 
In regard to claim 7, Wang et al. (‘578) discloses aluminum alloys having about 0.1 to 1.0 weight percent iron (abstract and [0023]). 
In regard to claim 8, Wang et al. (‘578) discloses about 0.01 to 0.2 weight percent strontium (abstract and [0023]). 
In regard to claim 9, Wang et al. (‘578) discloses the presence of impurities and does not require that those impurities be in excess of 0.1% and therefore Wang et al. (‘578) would read on the claim [0057]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/               Primary Examiner, Art Unit 1796